CHAPEL, J.,
Dissenting.
€ 1 I dissent to the Opinion. I believe that H.B. 2195 clearly violates the single-subject rule and is unconstitutional. MAW. was subject to the provisions of the Youthful Offender Act which prevented him from requesting certification as a youthful offender.1 This law was affected by a series of legislative mishaps, concluding with the unconstitu*393tional enactment of H.B. 2195. Before 2006, Section 7806-2.5 of Title 10 provided that a minor of fifteen, sixteen or seventeen years who had committed murder could apply for certification as a youthful offender. In 2006, the Legislature enacted two amendments to this section. One, S.B. 1765, retained that definition as it was.2 The other, S.B. 1760, provided that such persons should be tried as adults and not subject to the provisions of the Youthful Offender Act. The Governor signed both amendments, creating a clear conflict in the law.
2 We considered this dilemma in Doak v. State and concluded that the later-signed law That law,3 S.B. 1765, retained the previous provision and allowed older teenagers charged with murder to request certification as a youthful offender. It also inserted a separate section defining the term "next friend." At the time Doak was presented to this Court and decided, the parties and this entire Court agreed that the discrepancy in language between S.B. 1760 and S.B. 1765 created a clear conflict of law which had to be resolved. In response to Doak the Legislature in 2007 attempted to amend Section 7806-2.2, adopting the more restrictive version of the law found in S.B. 1760 and stating that the Youthful Offender Act would not apply to teenagers of fifteen, sixteen or seventeen years charged with murder, while keeping the definition of "next friend" introduced by S.B. 1765. However, the Legislature chose not to amend the Act in separate legislation. Instead the amendment was included in an omnibus bill, H.B. 2195.
13 The majority implies both that H.B. 2195 merely cleans up duplicate legislation, and that it amends the Youthful Offender Act outright. At one point, the majority suggests that H.B. 2195 repealed some of the language of S.B. 1765 and incorporated some language from S.B. 1760, merging the two "duplicate" statutes. [Op. at 891] However, the majority also states that H.B. 2195 "revived the changes enacted in S.B. 1760" which had been repealed by Doak. [Op. at 392] The latter characterization is correct. At the time H.B. 2195 was passed, Doak was the law. The restrictive eligibility language of S.B. 1760 was not in effect, but the definition of "next friend", originally inserted by S.B. 1765, was. Although the text of H.B. 2195 states it repeals S.B. 1760, in fact this had already been repealed by Doak; this provision may have served a legislative housekeeping function but otherwise had no practical meaning. The Youthful Offender Act amendment in H.B. 2195 explicitly su-perceded Doak by again adopting the more restrictive eligibility language which had failed in S.B. 1760. As the law at the time H.B. 2195 was passed and signed did not contain that restrictive language, and no outstanding amendments existed which included it, there was no duplicate legislation for the Legislature to reconcile. In this instance, and despite its title suggesting it related to duplicate sections, H.B. 2195 amended the relevant provision of the Youthful Offender act on its own authority. That is, this portion of H.B. 2195 simply amends the Youthful Offender Act.
14 After reviewing all the applicable and persuasive authorities I conclude that H.B. 2195 was unconstitutional as a violation of the single-subject rule. I recognize that in assessing a claim of unconstitutionality, we determine whether the Oklahoma constitution prohibits the Legislature from doing an act, rather than determining whether the act is authorized by the constitution.4 We strictly construe limitations on legislative power, and presume a Legislative enactment constitutional unless its unconstitutionality is shown beyond a reasonable doubt.5
T5 The single-subject rules in Art. 5, §§ 56 and 57 of the Oklahoma constitution *394are designed to prevent "log-rolling," sue-cinetly described as "including unpopular causes with popular causes on an entirely different subject in the same legislative measure." 6 The single-subject rule also ensures that legislators and voters-citizens-of Oklahoma know the potential effect of legislation.7 Yet another purpose of the single-subject rule is to prevent lawmakers from including unrelated subjects in legislation in order to defeat the governor's veto power.8
16 I look to decisions of the Oklahoma Supreme Court as persuasive authority. The claim before us is an issue of first impression in that there is no specific decision from either this Court or the Oklahoma Supreme Court discussing the meaning of the clause, "bills adopting a code, digest, or revision of statutes." However, the Oklahoma Supreme Court has regularly interpreted the meaning of the single-subject rule in both Sections 56 and 57. That Court has articulated the test to be used when reviewing a single-subject rule claim, and made clear that the test remains the same for both Section 56 and Section 57. Although the majority does not refer to this body of law or, indeed, any law at all,9 in its discussion of M.A.W's substantive claim, I believe it is appropriate to consider it when we are faced with such an important issue. In fact, I believe that, lacking any firm guidance from our own cases,10 the most persuasive authority available is that of our sister Court, interpreting the same constitutional provision which is at issue here.
17 I first turn to the language of Section 57 itself. Section 57 reads:
Every act of the Legislature shall embrace but one subject, which shall be clearly expressed in its title, exeept general appropriation bills, general revenue bills, and bills adopting a code, digest, or revision of statutes; and no law shall be revived, amended, or the provisions thereof extended or conferred, by reference to its title only; but so much thereof as is revived, amended, extended, or conferred shall be re-enacted and published at length: Provided, That if any subject be embraced in any act contrary to the provisions of this section, such act shall be void only as to so much of the laws as may not be expressed in the title thereof.
T8 The majority determines that H.B. 2195 falls under the exception for "revision of statutes." This interpretation of the language above is unreasonable on its face. "When construing a constitutional provision, the intent of the provision's framers and the People who adopted it should, if at all possible, be determined by the plain language of the provision itself.11 4 In interpreting a constitutional provision, we look first to see if the wording is plain, clear and unambiguous, and must accept the provision's evident meaning.12 To avoid rendering a constitutional section superfluous or useless, we give *395"effect to each part through the natural significance of the words used and their grammatical arrangement.13} The phrase "revision of statutes" is included in the clause exempting from the single-subject requirement "general appropriation bills, general revenue bills, and bills adopting a code, digest, or revision of statutes." 14
T 9 In particular, "revision of statutes" is an inseparable part of the clause, "bills adopting a code, digest, or revision of statutes." In order to give meaning to each phrase in this clause, these phrases must complement one another,. A common-sense reading of these phrases, using the ordinary meaning of words, shows their interaction.15 Any adoption of an entire code of laws, written together and enacted as one, is exempt from the single-subject rule. In the Oklahoma statutory scheme, any given code of laws refers to a particular subject, such as the criminal code, the motor vehicle code, the uniform commercial code, ete. This has been true since laws were adopted in the territorial days, and there is no question that the framers of Oklahoma's constitution were familiar with this practice. The single subject rule will not apply to adoption of a digest of laws which, again following common practice, will focus on a particular subject. Following these unremarkable conclusions, the phrase "revision of laws" must, in this context, refer to a bill which revises an entire set of laws devoted to a particular subject, just as a code or digest would be. To conclude otherwise would render the references to code and digest meaningless, and make those phrases superfluous. Were we to create, as the majority does, an exception for any bill, however large and disconnected in scope, revising any number of statutes, this would swallow the exceptions for adoption of codes and digests. In order to conclude that any bill such as H.B. 2195, which essentially amends a variety of statutes, cannot violate the single subject rule, the majority implicitly equates "amendment" with "revision," rendering both terms meaningless.
1 10 I conclude that the phrase "revision of statutes" does not automatically exempt H.B. 2195 from the single-subject rule. I now analyze H.B. 2195, to determine whether it is prohibited by the single-subject rule. The Oklahoma Supreme Court recently reiterated the Oklahoma test for determining whether legislation violates the single-subject rule.16 That Court has often considered the argument that the rule may be satisfied by broad, expansive themes, and repeatedly rejected it.17 To pass the single-subject test in See-tions 56 and 57, provisions contained within a piece of legislation must be germane, relative, and cognate to a readily apparent common theme and purpose.18 The "unity-of-subject" germaneness test requires unity of subject in all provisions of the challenged legislation.19 We look to see whether the lawmaker (a) can make a choice to pass or veto the measure without being misled, and (b) "is forced to choose between two unrelat*396ed provisions contained in one measure."20 In 1948, the Oklahoma Supreme Court reviewed its earlier cases on the single-subject rule, revealing the principle that where an act's title states a subject, and its provisions relate to that subject in some way, then details which provide for different areas of law within the seope of the subject do not violate the rule.21 In a later case, the Court clearly stated the measure by which it determines germaneness:
[The issue is not how similar or "related" any two provisions in a proposed law are, or whether one can articulate some rational connection between the provisions of a proposed law, but whether it appears that either the proposal is misleading or provisions in the proposal are so unrelated that many of those voting on the law would be faced with an unpalatable all-or-nothing choice.22
T11 Many of the Oklahoma Supreme Court cases involve legislation which in whole or in part refers to appropriation of funds. However, the Court has held that Section 57 is violated where a bill combines unrelated general legislation subjects.23 In 2001 that Court used Sections 56 and 57 to strike down an omnibus reconciliation bill, which included appropriation and transfer of funds, agency budgets and personnel matters, amended some laws and included other provisions of law, encompassing budget and non-budgetary topics.24 In 1991 that Court struck down legislation which discussed space allocation at the State Capitol and relocation of state offices, and authorized the sale of surplus water from Sardis Reservoir.25
112 Looking at H.B. 2195, I ask whether there is any unity of subject in its provisions, and I cannot conclude that there is. We may look to see whether an act's title reflects its general subject matter, and whether the matters in the text are germane to the title.26 The Act's title is "An Act relating to duplicate sections; amending, merging, consolidating, and repealing duplicate sections; amending 3A 0.8.2001, Section 200.1, as last amended by Section 1, Chapter 274, O.S.L. 2006, etc." In fact, the title is merely a repetition of the first few lines of the Act. This is too self-referential and vague to either encompass the subject matter of the Act or to provide material to analyze the title's relation to the Act.
T13 The Oklahoma Supreme Court has suggested that, in determining whether an act embraces more than one subject, a reviewing court should look at the act to see what it covers.27 Looking at H.B. 2195, I see that it amends or affects sixteen separate titles and four separate chapters within the Oklahoma Statutes. Its topics range through horse racing; guardianship; delinquent children; various agency personnel matters, rules and policies; the jurisdiction of municipal criminal courts of record; sentencing provisions made obligatory under a victims' protection act; court costs and fees; unfair and deceptive insurance practices; divorce and custody issues; Oklahoma identification cards; the purchase of vehicles by state boards, commissions, departments, institutions, officials or employees; and, of course, the Youthfal Offender Act.
I 14 There are certainly various provisions in this bill, but I can discern no common theme or purpose, either readily manifest (as the test requires) or hidden. It cannot pass the unity-of-subject germaneness test. This Act is exactly what it purports to be--a *397hodgepodge of provisions affecting a variety of laws encompassing both civil and criminal matters. The Legislature could have passed each one separately. Under Section 57, each group of amendments which related to a single code could have been passed together. However, the Legislature chose to combine all these provisions into a single bill with no connection among its topics. On its face and according to persuasive precedent, H.B. 2195 cannot pass the single-subject test. I would find the law unconstitutional. I would vacate the amendment to Section 7806-2.5, and allow M.A.W. to proceed under the law as it stood after Doak.

. 10 0.$.Supp.2007, § 7306-2.5(B).


. This language read: "(A)(1) "Youthful offender'' means a person: (a) thirteen (13), fourteen (14), fifteen (15), sixteen (16) or seventeen (17) years of age who is charged with murder in the first degree and certified as a youthful offender as provided by section 7306-2.5 of this title."


. 2007 OK CR 3, 154 P.3d 84, 87.


. Fent v. State of Oklahoma, 2008 OK 2, ¶14, 184 P.3d 467, quoting Wiseman v. Boren, 1976 OK 2, 545 P.2d 753, 760-61.


. Fent, 2008 OK 2 ¶14, 184 P.3d 467; Edmondson v. Pearce, 2004 OK 23, 91 P.3d 605, 615.


. Fent, 2008 OK 2, 122, 184 P.3d 467. A separate constitutional provision contains a single-subject rule for amendments to the Oklahoma Constitution. Art. 24, § 1.


. In re Initiative Petition No. 382, State Question No. 729, 2006 OK 45, 142 P.3d 400, 405.


. Johnson v. Walters, 1991 OK 107, 819 P.2d 694, 697-98.


. The majority uses as examples several other omnibus bills which were passed by the Legislature. I am unaware of any constitutional challenge to any of these bills on single-subject grounds. The fact that the Legislature may make a practice of passing "clean-up" bills has no bearing on whether that practice violates the Oklahoma Constitution. As the Oklahoma Supreme Court cases show, the Legislature continues to habitually enact bills of a type which that Court has explicitly declared unconstitutional.


. This Court has two cases discussing the phrase "revision of statutes"; neither applies to this question. Green v. State, 33 Okl.Cr. 268, 243 P. 533, and Herndon v. State, 16 Okl.Cr. 586, 185 P. 701, considered claims arising when the new Legislature of the new state of Oklahoma adopted as state laws the codes of Iaw which had previously been in effect in the Territories, including subsequent modifications and additions. In both cases, the Court held that the Legislature's adoption of the Oklahoma Code, including the Criminal Code, did not violate the single subject rule.


. State v. Bezdicek, 2002 OK CR 28, 53 P.3d 917, 919.


. In re Oklahoma Capitol Imp. Authority, 2003 OK 59, 80 P.3d 109, 113; State ex rel. Ogden v. Hunt, 286 P.2d 1088, 1091 (Okl.1955).


. Bezdicek, 53 P.3d at 919. As I note above, this is also a bedrock principle of statutory interpretation. Doak, 154 P.3d at 87; Vilandre v. State, 2005 OK CR 9, 113 P.3d 893, 896; State v. Love, 2004 OK CR 11, 85 P.3d 849, 850; Byrd v. Caswell 2001 OK CR 29, 34 P.3d 647, 648-49.


. General appropriation bills are subject to a separate constitutional single-subject rule found in art. 5 Section 56, immediately preceding Section 57.


. Riley v. Carter, 165 Okla. 262, 25 P.2d 666, 671 (1933) (constitutional interpretation begins with plain language of the provision).


. I note that the majority's interpretation of the phrase "revision of statutes," would by implication reject as invalid much of the Oklahoma Supreme Court case law on this issue.


. See, eg., Fent, 2008 OK 2, ¶23, 184 P.3d 467; Campbell v. White, 1993 OK 89, 856 P.2d 255, 258. In adopting the germaneness test, Campbell discussed this test and the opinions of other state courts at length. The single-subject rule is widely recognized, and all the courts which have considered the matter have interpreted the rule using the germaneness test. Enforcing the One-Subject Rule: The Case For a Subject Veto, 38 Hastings LJ. 563, 572 (1987).


. Fent, 2008 OK 2, ¶23, 184 P.3d 467; In re Initiative Petition No. 382, State Question 729, 142 P.3d at 405; Pearce, 91 P.3d at 628; Campbell, 856 P.2d at 258. This interpretation is of long standing. See, eg., Bond v. Phelps, 200 Okla. 70, 191 P.2d 938, 946 (1948); Black v. Oklahoma Funding Bond Comm'n, 193 Okla. 1, 140 P.2d 740, 743 (1943).


. Fent, 2008 OK 2 123, 184 P.3d 467.


. In re Initiative Petition No. 382, State Question 729, 142 P.3d at 405.


. Bond, 191 P.2d at 947-48.


. -In re Initiative Petition No. 382, State Question 729, 142 P.3d at 407-08.


. Johnson, 819 P.2d at 698. See also Campbell, 856 P.2d at 259 (general legislation bills limited to one subject).


. Morgan v. Daxon, 2001 OK 104, 49 P.3d 687, 687.


. Johnson, 819 P.2d at 695.


. Pearce, 91 P.3d at 628. In 1939, the Oklahoma Supreme Court used Section 57 to strike down a portion of a law assigning a minimum wage to men and boys because it was not included in the act's title with clarity. Associated Industries of Oklahoma v. Industrial Welfare Commission, 185 Okla. 177, 90 P.2d 899, 909-10 (1939).


. Bond, 191 P.2d at 946-47.